UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6579



MAHMOUD A. BEN-STONE, a/k/a Thomas E. Stone,

                                              Petitioner - Appellant,

          versus


F. W. GREENE, Warden,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-00-1322)


Submitted:   August 22, 2002             Decided:   September 19, 2002


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mahmoud A. Ben-Stone, Appellant Pro Se.     Pamela Anne Sargent,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mahmoud Ben-Stone seeks to appeal the district court’s order

denying his petition filed under 28 U.S.C. § 2254 (2000).    We have

reviewed the record and the district court’s opinion and conclude

on the reasoning of the district court that Ben-Stone has not made

a substantial showing of the denial of a constitutional right. See

Ben-Stone v. Greene, No. CA-00-1322 (E.D. Va. filed Mar. 20, 2002

& entered Mar. 21, 2002).   Accordingly, we deny a certificate of

appealability and dismiss the appeal.    See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2